USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 1 of 16


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

  BART DEWALD,

               Plaintiff,

                      v.                   CAUSE NO. 3:18-CV-182-RLM-MGG

  LACEY R. GORSKE, et al.,

               Defendants.

                                 OPINION AND ORDER

       Bart Dewald, a prisoner without a lawyer, proceeds on six claims against

 nine defendants as follows:

       •   An Eighth Amendment claim against Debra Rose, Lacey R.

           Gorske, Susan Webster, and Christine Tripp for acting with

           deliberate indifference to serious medical needs by denying him

           adequate pain medication and refusing to see him for his neck

           issues since January 1, 2017;

       •   An Eighth Amendment claim against Sherry Fritter and Becky

           Hess for money damages for acting with deliberate indifference to

           serious medical needs by refusing to respond to his complaints

           about the lack of medical care for his neck issues since January

           1, 2017;

       •   An Eighth Amendment claim against Wexford Health Sources,

           Inc., for the practice of medical staff refusing to provide
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 2 of 16


           medication as prescribed and ignoring requests for medical

           attention;

       •   An Eighth Amendment claim against Nancy Marthakis for acting

           with deliberate indifference to serious medical needs by

           discontinuing his prescription for Neurontin;

       •   A First Amendment claim against Nancy Marthakis for money

           damages for discontinuing his prescription for Neurontin in

           retaliation for filing this lawsuit; and

       •   A claim for injunctive relief against the Warden of the Indiana

           State Prison in his official capacity to obtain adequate medical

           treatment for his neck issues as required by the Eighth

           Amendment.

 The defendants filed motions for summary judgment on all claims, arguing that

 they acted in accordance with their medical judgment.



                                        FACTS

       Mr. Dewald resides at the Indiana State Prison and suffers from chronic

 neck and back pain. His medical records include X-rays revealing a moderate

 degenerative disc disease in the lumbar spine and mild degenerative disease in

 the cervical spine. In March 2013, a neurologist reviewed electromyography and

 MRI results and found nerve damage in the arms but no evidence of nerve

 damage in the neck, herniated discs, or spinal stenosis. In September 2016, a

 neurosurgeon found that Mr. Dewald wasn’t a candidate for surgery but



                                           2
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 3 of 16


 recommended physical therapy, which Mr. Dewald received. His medical records

 also included evidence of drug-seeking behavior, including various observations

 from mental health staff in 2010 and a positive test for unprescribed

 amphetamines in 2011. On January 7, 2018, Mr. Dewald told medical staff that

 he had smoked what he believed to be “weed.” He has also failed many drug

 screens during his time in prison due to consuming illegal substances.

         Mr. Dewald was under Dr. Thompson’s care until at least October 2017.

 Mr. Dewald had regular appointments with Dr. Thompson for his neck and back

 pain. On August 11, 2017, Mr. Dewald complained of unbearable pain. Nurse

 Gorske spoke with Dr. Thompson by telephone and administered a Toradol

 injection at his direction.

                                    Medication Administration

         According to Mr. Dewald, on October 1, 2017, and on October 10, 2017,

 he complained of pain, but correctional staff told him that Nurse Rose refused to

 call him to the medical unit or treat his pain. On October 8, 2017, he sent

 Administrator Fritter a letter regarding his neck condition, but she didn’t

 respond.1 ECF 100-1 at 10. He also sent Regional Manager Hess, who doesn’t

 work at the Indiana State Prison, two letters telling her that he was going to file

 a lawsuit about his neck condition and demanding Nurse Rose’s termination,




         1 In the amended complaint, Mr. Dewald also alleges that Administrator Fritter refused to

 respond to eight requests for medical care, but provides no information regarding the requests’ contents
 or timing. ECF 100-1 at 11.


                                                     3
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 4 of 16


 and she directed him to use the grievance process.2 On March 17, 2018, he gave

 a medical request about neck pain to a staff member to give to Nurse Gorske,

 and a correctional officer told him that she had left the correctional facility for

 the day. Later that day, Mr. Dewald asked a correctional officer to tell the nurse

 on duty that he needed immediate attention for neck pain and that he would sue

 the nurse if he wasn’t taken to the medical unit. Nurse Webster gave him Tylenol

 but refused to otherwise assist him in an unprofessional manner.3 Id. On March

 28, 2018, Mr. Dewald informed Nurse Tripp that his dose of Neurontin was

 missing. She told him that she forgot it but would return with it later. Later that

 morning, a correctional officer told Mr. Dewald that Nurse Tripp told him that

 Mr. Dewald had already received his dose of Neurontin. That afternoon, Nurse

 Tripp told Mr. Dewald that he had already received his dose for the morning.

 When he responded that he hadn’t, she told him that it was too late for him to

 receive it.

         Nurse Rose attests that she doesn’t recall Mr. Dewald’s requests for

 medical care on October 1, 2017, and on October 10, 2017, and that they don’t

 appear in the medical records. Administrator Fritter attested that she doesn’t




         2 Mr. Dewald dated this letter June 6, 2017, but it discusses events that occurred in October 2017.

 This leads the court to question the letter’s authenticity, but the court assumes for purposes of this order
 that Regional Manager Hess received it.

         3   The court can’t credit Mr. Dewald’s aspersions of nefarious intent onto Nurse Webster or Nurse
 Tripp for purposes of summary judgment. See Fed. R. Civ. P. 56(c)(4). For instance, he suggests that
 Nurse Webster offered Tylenol hoping that she could use his refusal of medical care against him and that
 she tried to provoke him by refusing to contact a physician or give him her name. ECF 100-1 at 23-24. He
 also suggests that Nurse Tripp fabricated reasons to not give him his morning dose so that she could steal
 it. Id. at 13-15. These allegations regarding subjective intent are speculative and without evidentiary
 support in the record.


                                                       4
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 5 of 16


 remember getting a letter from Mr. Dewald on October 8, 2017. In her role as

 administrator, she couldn’t override the treatment decisions of physicians and

 didn’t personally treat inmates. Instead, her role was to ensure that inmates had

 access to necessary medical care. Mr. Dewald had a scheduled appointment with

 a nurse on October 11 but could not attend due to a lockdown.

         Nurse Gorske attests that she doesn’t recall Mr. Dewald’s request for

 medical care on March 17, 2018, and that it doesn’t appear in the medical

 records. Nurse Webster attested that, March 17, 2018, she examined Mr. Dewald

 at the nursing station and saw him walk independently with a strong and steady

 gait. There were no signs of distress except for Mr. Dewald crying, which she

 questioned due to the absence of any tears. She further observed him remove

 his coat and move during the discussion and found that he could move his neck

 without difficulty or a limited range of motion. She noted that he already had

 active prescriptions for pain medication, including Neurontin and tramadol. As

 a result, she decided to address his complaints of pain by giving him Tylenol and

 four bags of ice.

         Nurse Tripp attested that she doesn’t remember interacting with Mr.

 Dewald on March 28, 2018. The medical records indicate that she didn’t

 administer medication to Mr. Dewald that morning and that he received his

 morning dose on Neurontin but not his evening dose.4




         4 Given Mr. Dewald’s certainty regarding the events on this day, it seems likely that a non-party

 nurse made a clerical error when administering medication to inmates that evening by filling out the first
 available spot for the medication and the date on the form. In any event, the court will credit Mr.
 Dewald’s personal observations on this issue for purposes of summary judgment.


                                                     5
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 6 of 16


                                             Prescriptions

         According to Mr. Dewald, on March 12, 2019, Dr. Marthakis acknowledged

 his neck condition and agreed to renew his prescriptions. He told Dr. Marthakis

 that he panics and has suicidal thoughts when he doesn’t get Neurontin and

 didn’t understand why Wexford exposed itself to civil liability to save money. She

 discontinued his Neurontin prescription, stating, “You should have thought

 about that beforehand,” which he understood to be a reference to this lawsuit.5

         In early 2018, Mr. Dewald’s prescriptions included Neurontin and

 tramadol. On July 10, 2018, Dr. Marthakis saw Mr. Dewald for the first time at

 a chronic care appointment. She noted his history of neck pain but also the

 earlier radiographic images of his spine and his history of drug addiction and

 drug-seeking behavior. Based on this information, she believed that Neurontin,

 which has addictive properties and is used to treat nerve pain, and tramadol,

 which also has addictive properties, were inappropriate for Mr. Dewald for

 chronic pain relief. She decided to decrease his prescription for Neurontin and

 to replace it with a less addictive alternative. She prescribed Mobic, which is

 used to treat patients with arthritis and degenerative disc disease, and Tylenol

 for pain relief as needed. Mr. Dewald also requested Flexeril, a muscle relaxer,

 but Dr. Marthakis denied the request, reasoning that Mr. Dewald didn’t have



         5 In the amended complaint, Mr. Dewald suggests that Dr. Marthakis made this statement in July
 2018, and also represents that she made an identical statement on March 2019. ECF 100-1 at 47, 50-51.
 After reviewing the record in its entirety and reexamining the amended complaint, it appears that the
 July 2018 reference was a mistake and that his claims against Dr. Marthakis focus on the March 2019
 appointment. Succinctly, the record contains no indication that Dr. Marthakis was aware of this lawsuit in
 July 2018, and Mr. Dewald amended his complaint to add her as a defendant only two weeks after the
 March 2019 appointment. ECF 97.


                                                     6
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 7 of 16


 muscle spasms and that Mobic was more appropriate, given Mr. Dewald’s

 degenerative disc disease.

         On September 17, 2018, a nurse practitioner increased Mr. Dewald’s

 prescription for Neurontin to previous levels due to his complaints of neck pain.

 Mr. Dewald had three physical therapy sessions in November 2018. At the final

 session, the therapist noted that Mr. Dewald had substantial relief with respect

 to his neck condition due to therapy and provided him with a home exercising

 plan.

         On March 12, 2019, Mr. Dewald complained of a lack of improvement and

 a limited range of motion with respect to his neck. Considering the lack of

 improvement on Neurontin and his history of drug-seeking behavior, Dr.

 Marthakis decided to wean him from Neurontin and to try Trileptal, which is

 used to treat chronic nerve pain, as a replacement. She also continued his

 prescriptions for Tylenol, Mobic, and aspirin.

         On May 31, 2019, Mr. Dewald reported that Trileptal didn’t help him and

 that only Neurontin relieved his pain. Dr. Marthakis asked him about the home

 exercise plan, but Mr. Dewald said the physical therapist didn’t show him any

 exercises. Considering his history of drug-seeking behavior, Dr. Marthakis

 declined to restart Neurontin but instead increased his prescriptions for Trileptal

 and Mobic.



                              STANDARD OF REVIEW




                                         7
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 8 of 16


       Summary judgment must be granted when “there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of

 law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists when “the

 evidence is such that a reasonable jury could return a verdict for the nonmoving

 party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Not every

 dispute between the parties makes summary judgment inappropriate; “[o]nly

 disputes over facts that might affect the outcome of the suit under the governing

 law will properly preclude the entry of summary judgment.” Id. In determining

 whether summary judgment is appropriate, the deciding court must construe all

 facts in the light most favorable to the non-moving party and draw all reasonable

 inferences in that party’s favor. Ogden v. Atterholt, 606 F.3d 355, 358 (7th Cir.

 2010). “However, our favor toward the nonmoving party does not extend to

 drawing inferences that are supported by only speculation or conjecture.”

 Fitzgerald v. Santoro, 707 F.3d 725, 730 (7th Cir. 2013) (citing Harper v. C.R.

 Eng., Inc., 687 F.3d 297, 306 (7th Cir. 2012)).



                                    ANALYSIS

       Mr. Dewald asserts Eighth Amendment claims of deliberate indifference to

 serious medical needs against the defendants. Under the Eighth Amendment,

 inmates are entitled to adequate medical care. Estelle v. Gamble, 429 U.S. 97,

 104 (1976). To establish liability under the Eighth Amendment, a prisoner must

 show: (1) his medical need was objectively serious; and (2) the defendant acted

 with deliberate indifference to his medical need. Farmer v. Brennan, 511 U.S.



                                         8
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 9 of 16


 825, 834 (1994). A medical need is “serious” if it is one that a physician has

 diagnosed as mandating treatment, or one that is so obvious that even a lay

 person would easily recognize the necessity for a doctor’s attention, and if

 untreated could result in further significant injury or unnecessary pain, and that

 significantly affects the person’s daily activities or features chronic and

 substantial pain. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).

       Deliberate indifference is a high standard, and is “something approaching

 a total unconcern for a prisoner’s welfare in the face of serious risks,” or a

 “conscious, culpable refusal” to prevent harm. Duane v. Lane, 959 F.2d 673, 677

 (7th Cir. 1992). “[C]onduct is deliberately indifferent when the official has acted

 in an intentional or criminally reckless manner, i.e., the defendant must have

 known that the plaintiff was at serious risk of being harmed and decided not to

 do anything to prevent that harm from occurring even though he could have

 easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a

 medical professional to be held liable for deliberate indifference to an inmate’s

 medical needs, he must make a decision that represents “such a substantial

 departure from accepted professional judgment, practice, or standards, as to

 demonstrate that the person responsible actually did not base the decision on

 such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

       Medical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical
       treatment that reflects professional judgment, practice, or
       standards. There is not one proper way to practice medicine in a
       prison, but rather a range of acceptable courses based on prevailing
       standards in the field. A medical professional’s treatment decisions
       will be accorded deference unless no minimally competent
       professional would have so responded under those circumstances.

                                         9
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 10 of 16



 Id. at 697-698. Negligence, incompetence, or even medical malpractice don’t

 amount to deliberate indifference. Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir.

 2004); Walker v. Peters, 233 F.3d 494, 499 (7th Cir. 2000).

       A prisoner isn’t entitled to demand specific care, nor is he entitled to the

 “best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). When

 the defendants have provided some level of care for a prisoner’s medical

 condition, a prisoner trying to establish deliberate indifference must show that

 “the defendants’ responses to [his condition] were so plainly inappropriate as to

 permit the inference that the defendants intentionally or recklessly disregarded

 his needs.” Hayes v. Synder, 546 F.3d 516, 524 (7th Cir. 2008). A mere

 disagreement with medical professionals about the appropriate treatment does

 not amount to an Eighth Amendment violation. Ciarpaglini v. Saini, 352 F.3d

 328, 331 (7th Cir. 2003).

       Mr. Dewald says Nurse Rose, Nurse Gorske, Nurse Webster, and Nurse

 Tripp acted with deliberate indifference to serious medical needs by denying him

 adequate pain medication and refusing to see him for his neck issues. As an

 initial matter, Mr. Dewald’s claims against Nurse Rose and Nurse Gorske rely

 solely on his statements that correctional staff told him that these nurses refused

 to call him to the medical unit or treat his pain. These statements are

 inadmissible hearsay under Fed. R. Evid. 802, and the record contains no other

 evidence that Nurse Rose or Nurse Gorske were aware of his neck pain. Because

 the record contains no admissible evidence to suggest that Nurse Rose or Nurse




                                         10
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 11 of 16


 Gorkse acted with deliberate indifference to his neck pain, the court grants

 summary judgment with respect to these defendants.

       Mr. Dewald’s allegations against Nurse Webster amount to no more than

 his dissatisfaction with her demeanor and the treatment she provided in

 response to his complaints of pain. He doesn’t dispute that she examined him at

 the nursing station and observed him remove his coat without difficult and move

 freely as he talked with her. He doesn’t dispute that physicians had already

 prescribed him pain medication and that she provided him with Tylenol and ice

 bags. Similarly, Mr. Dewald’s description of Nurse Tripp’s actions indicate that

 she forgot his medication during morning pass, mistakenly believed that she had

 given him his morning dose later that day, and ultimately decided not to provide

 it after considering the prescribed timing of his Neurontin dosages and the time

 of the day. Though Mr. Dewald may believe that Nurse Tripp lied to him to steal

 his medication rather than making a mistake or exercising medical judgment,

 he has submitted no evidence to support such a motive. Mr. Dewald can’t

 proceed against Nurse Webster or Nurse Tripp.

       Mr. Dewald asserts an Eighth Amendment claim against Administrator

 Fritter and Regional Manager Hess for acting with deliberate indifference to

 serious medical needs by refusing to respond to his complaints about the lack of

 medical care for his neck issues. Mr. Dewald alleges that, October 8, 2017, he

 personally delivered a letter to Administrator Fritter about the health care for his

 chronic neck condition but that she never responded. Mr. Dewald doesn’t

 describe the contents of the letter with greater specificity, so it is unclear what



                                         11
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 12 of 16


 Mr. Dewald expected her to do or how she acted with deliberate indifference to

 his medical needs. Further, Administrator Fritter’s role was limited to ensuring

 that inmates had access to necessary medical care. The medical records reflect

 that he was scheduled for an appointment with a nurse on October 11, 2017.

 Consequently, even if Administrator Fritter ignored Mr. Dewald’s requests for

 medical care, it is unclear how he was harmed.

       The record indicates that Mr. Dewald provided a copy of the letter sent to

 Regional Manager Hess in which he notified her of his intent to sue Wexford and

 Nurse Rose and demanded Nurse Rose’s termination. She directed him to the

 grievance process in response. It is unclear why Mr. Dewald believes that this

 response    constitutes   deliberate   indifference.   The    letter   conveys   his

 dissatisfaction with a particular staff member on two isolated occasions rather

 than dissatisfaction with his overall medical treatment and includes no requests

 for medical care. Given the letter’s contents and tone, no reasonable jury could

 find that Regional Manager Hess acted with deliberate indifference to serious

 medical needs.

       Mr. Dewald asserts that Dr. Marthakis acted with deliberate indifference

 to his serious medical needs and retaliated against him for filing this lawsuit by

 discontinuing his prescription for Neurontin., giving rise to a First Amendment

 retaliation claim “To prevail on his First Amendment retaliation claim, [a plaintiff]

 must show that (1) he engaged in activity protected by the First Amendment; (2)

 he suffered a deprivation that would likely deter First Amendment activity in the

 future; and (3) the First Amendment activity was at least a motivating factor in



                                          12
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 13 of 16


 the Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680

 F.3d 859, 866 (7th Cir. 2012).

       The evidence of a retaliatory motive consists solely of Mr. Dewald’s

 representation that, on March 12, 2019, Dr. Marthakis discontinued his

 Neurontin prescription, stating, “You should have thought about that

 beforehand,” which he understood to be a reference to this lawsuit. Mr. Dewald

 does not explain why he believes that this statement was a reference to this

 lawsuit. The record contains no evidence that Mr. Dewald and Dr. Marthakis

 discussed this lawsuit during the chronic care appointment, and, given the

 absence of meaningful context, her statement could have been referring to any

 number of topics, including his drug-seeking behavior or his participation in

 martial arts that caused the neck injury.

       Further, Dr. Marthakis first planned to wean Mr. Dewald from Neurontin

 in July 2018 but also planned to replace it with other pain medications. Dr.

 Marthakis prepared an affidavit regarding Mr. Dewald’s medical care in August

 2018, but there is no indication that she was aware of this case before that. Six

 months later, in March 2019, Dr. Marthakis again decided to wean Mr. Dewald

 from Neurontin and to replace it with other pain medications. Given this

 timeline, Mr. Dewald essentially suggests that Dr. Marthakis waited six months

 to retaliate against Mr. Dewald for filing this lawsuit by continuing to implement

 a treatment plan that she had developed and had started to implement before

 she was aware of this lawsuit. On this record, no reasonable jury could conclude

 that Dr. Marthakis retaliated against Mr. Dewald in this manner. The sequence



                                        13
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 14 of 16


 of events does not suggest a retaliatory motive, nor is it clear that weaning an

 inmate from one pain medication to replace it with another medication used to

 treat the same type of pain would deter an inmate of ordinary firmness from First

 Amendment activity. Therefore, the court grants the motion for summary

 judgment with respect to the First Amendment claim against Dr. Marthakis.

       Additionally, the undisputed record indicates that Dr. Marthakis

 prescribed pain medication in accordance with her medical judgment. In March

 2019, Dr. Marthakis decided to wean Mr. Dewald from Neurontin and replace it

 with Trileptal because it was addictive and because he had a history of drug-

 seeking behavior. Though Mr. Dewald believes that Dr. Marthakis shouldn’t have

 considered these factors, he can’t reasonably maintain that they are outside the

 realm of reasonable medical judgment. Further, Dr. Marthakis didn’t discount

 Mr. Dewald’s reports regarding his reliance on Neurontin and neck pain. To the

 contrary, she considered his lack of improvement of Neurontin, tapered his dose,

 and replaced it with another medication that also alleviated nerve pain. In May

 2019, when he reported that he continued to feel pain, she didn’t ignore this

 report but increased the dosages of his pain prescription. Because the record

 reflects that Dr. Marthakis didn’t act with deliberate indifference but instead

 exercised her medical judgment, the court grants the motion for summary

 judgment with respect to the Eighth Amendment claim against her.

       Mr. Dewald asserts an Eighth Amendment claim against Wexford Health

 Sources, Inc., for the practice of medical staff refusing to provide medication as

 prescribed and ignoring requests for medical attention. For Section 1983 claims,



                                        14
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 15 of 16


 corporate liability exists only “when execution of a [corporation’s] policy or

 custom . . . inflicts the injury.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir.

 2005). A corporation can be held liable for “an express policy that, when

 enforced, causes a constitutional deprivation.” Id. Absent an unconstitutional

 policy, corporate liability may be established with a showing of “a widespread

 practice that, although not authorized by written law or express [corporate]

 policy, is so permanent and well settled as to constitute a custom or usage with

 the force of law.” McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995).

 The policy or custom must be the “moving force behind the deprivation of his

 constitutional rights.” Johnson v. Cook Cty., 526 F. App’x 692, 695 (7th Cir.

 2013). As already explained, the record contains no evidence that the defendants

 refused to provide medication as prescribed or ignored Mr. Dewald’s requests for

 medical attention. Therefore, the motion for summary judgment is granted with

 respect to this defendant.

       Mr. Dewald asserts an injunctive relief claim against the Warden of the

 Indiana State Prison in his official capacity to obtain adequate medical treatment

 for his neck condition as required by the Eighth Amendment. The record reflects

 that Mr. Dewald has received diagnostics tests, pain medication, and physical

 therapy sessions to address his neck condition. In the amended complaint, he

 also asked for surgery but has since conceded that no physician has

 recommended it and withdrawn his request for surgery. In sum, the record

 indicates that Mr. Dewald has received adequate medical treatment for his neck




                                        15
USDC IN/ND case 3:18-cv-00182-RLM-MGG document 131 filed 08/18/20 page 16 of 16


 condition. The motion for summary judgment is granted with respect to this

 claim, and no other claims remain.

       As final matter, in his response brief, Mr. Dewald alleges that he suffered

 from a constipation and ear pain and was unable to obtain his medication at the

 Elkhart County Jail; that Dr. Marthakis told him to purchase stool softeners and

 Rolaids from the commissary and discontinued his low floor pass; that he went

 seven days without his heart medication; and that his recent hernia surgery

 traumatized him. Because these allegations are unrelated to the claims in this

 case, the court will not further address them here.

       For these reasons, the court:

       (1) GRANTS the motions for summary judgment (ECF 119, ECF 122); and

       (2) DIRECTS the clerk to enter judgment in favor of the defendants and to

 close this case.

       SO ORDERED on August 18, 2020

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                        16
